DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered. Claims 1 and 10. Claims 19-22 have been added.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Page 9-10) stating that the combination of Adimatyam, Shrum, and Heffez fails to show that the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device, the examiner respectfully disagrees. Adimatyam shows receiving an authorization request for a media program from a playback application at a portable device/mobile device at an authorization manager and entitlement key server/computer system. The authorization request includes an IP address of the access point through which the playback application of the portable device communicates. ([0041]; [0043]) The IP address is used to determine whether the portable device is in an allowed domain/home of the user of the portable device. ([0047]; [0048]) However, Adimatyam fails to show that the IP network address of the portable device is provided to a geographic database to determine the geographic location of the portable device. Heffez shows that a request, such as an HTTP request, for a web site may be received by a smart phone/mobile device. ([0027]) In response to that request, an IP address of the smart phone of the internet user is identified. ([0028]) That IP address is then traced using a geographic database to provide a geographic location of the smart phone. ([0033]; [0039]; Fig. 1, step 100/step 150) Therefore, Heffez shows that in response to a request, the computer system provides the address of the mobile device to the geographic database.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,320,803 in view of Adimatyam et al. (U.S. Patent Publication 2012/0124612) in view of Shrum, JR et al. (U.S. Patent Publication 2014/0026160).
Claim 1 of Patent No. 10320803 recites a method executable by a computer system to authorize access to a simultaneous second media stream with a second client device that is a mobile device currently located at a second geographic location after a previously-approved media stream has already been established to a first client device that is different from the second client device at a first geographic location, the method comprising: receiving a request at the computer system to establish the simultaneous second media stream with the second client device via a mobile telephone network, wherein the request comprises a second network address of the second client device that uniquely identifies the second device on the mobile telephone network and wherein the request is received after the previously-approved media stream has been initiated with the first client device that is different from the second client device via a wired network that is different from the mobile telephone network, wherein the first client device has a first network address that uniquely identifies the first device on the wired network, determining, by the computer system, whether the first and second client devices are both located in the same geographic location, wherein the determining comprises providing the first and second network addresses from the wired network and the mobile telephone network, respectively, to a geographic database and receiving in response information identifying the first geographic location of the first client device and the second geographic location of the second client device based upon the first and second network addresses, respectively, and if the second client device is located at the same geographic location as the first client device, the computer system granting the second client device access to the simultaneous second media stream via the mobile telephone network that is different from the wired network and otherwise denying the simultaneous second media stream via the mobile telephone network, wherein the access to the simultaneous second media stream is granted if the first and second geographic locations match even though the first network address and the second network address indicate that the first and second devices are operating on different networks.  The method of claim 1 differs from claim 1 (and similarly claim 10) herein in that verifying that a different device previously authorized by the computer system is receiving a media stream from the computer system, wherein the different device is communicating with the computer system via a local area network that is different from the wireless network and that the geographic location is a home.  
Adimatyam shows 
verifying that a different device (Fig. 1, 129; [0014]; i.e. television) previously authorized by the computer system is currently receiving a media stream, ([0050]; [0062]; [0046]; i.e. When receiving the authorization request it will be determined/verified whether another device is concurrently streaming content.) wherein the different device is communicating with the computer system via a local area network that is different from the wireless network ([0016]; Fig. 1; i.e. The television may be connected to the STB via a wireless or wired LAN in the customer premise.)  and wherein the media stream is received by the different device via the local area network; (Fig. 1; [0016]; i.e. The television displays the media stream that is received from STB, thereby receiving the media stream via the local area network.)
determining, by the computer system, if the mobile device and the different device are both located in the same home, (Abstract, lines 3-8; [0048], lines 1-9; [0050]; [0062])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Patent No. 10320803 to incorporate the teachings of Adimatyam wherein verifying that a different device previously authorized by the computer system is receiving a simultaneous media stream, wherein the different device is communicating with the computer system via a local area network that is different from the wireless network. Doing so provides a method in which to determine if there is the possibility of simultaneous streaming at the home.  However, ‘803 in view of Adimatyam fails to show wherein the request comprises a network address that uniquely identifies the mobile device on the wireless network.  
Shrum shows 
receiving a request from the mobile device (Fig. 1, 105a; i.e. mobile device) at the computer system, (Fig. 1, 110; i.e. content management device) wherein the request was transmitted by the mobile device on the wireless network (Fig. 1, 115; [0037], lines 13-23) and comprises a first network address (i.e. IP address) that uniquely identifies the mobile device on the wireless network; ([0032], lines 8-18; [0034], lines 8-13; i.e. The mobile device communicates to the content manager via the internet. The request will include network connectivity information such as the IP address of the mobile device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Patent No. 10320803 in view of Adimatyam to incorporate the teachings of Shrum wherein the request comprises a network address that uniquely identifies the mobile device on the wireless network.  Doing so provides the necessary information for the content management device to authenticate and deliver the requested content.
However, ‘803 in view of Adimatyam in view of Shrum fails to show wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device.
Heffez shows
determining, by the computer system, if the mobile device ([0028]; i.e. smart phone accessing a website) and the different device ([0029]; [0033]; i.e. non-mobile device/voice device) are both located in the same geographic location, ([0041]) wherein the determining comprises providing the first network address (i.e. IP address) of the mobile device on the wireless network ([0031]) and the second network address (i.e. IP address) of the different device on the local area network ([0033]; i.e. The non-mobile voice device would be connected to the cable modem or other available connection systems via a local area network.) to a geographic database, (i.e. tool containing database to provide location based on IP address) and responsively receiving information (i.e. geographic location 141 and geographic location 151) identifying a first geographic location (i.e. geographic location 151) of the mobile device and a second geographic location (i.e. geographic location 141) of the different device based upon the network address and the different address, respectively, ([0033]; [0038]; [0039]; [0044]; Fig. 1) wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request (i.e. a request/HTTP request for a website is received from the smart phone) from the mobile device; and ([0028]; [0038]; Fig. 1, step 100/step 150) 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Patent No. 10320803 in view of Adimatyam in view of Shrum to incorporate the teachings of Heffez wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device. Doing so provides that the information is retrieved when needed.

Claim 1 of Patent No. 10320803 recites a method executable by a computer system to authorize access to a simultaneous second media stream with a second client device that is a mobile device currently located at a second geographic location after a previously-approved media stream has already been established to a first client device that is different from the second client device at a first geographic location, the method comprising: receiving a request at the computer system to establish the simultaneous second media stream with the second client device via a mobile telephone network, wherein the request comprises a second network address of the second client device that uniquely identifies the second device on the mobile telephone network and wherein the request is received after the previously-approved media stream has been initiated with the first client device that is different from the second client device via a wired network that is different from the mobile telephone network, wherein the first client device has a first network address that uniquely identifies the first device on the wired network, determining, by the computer system, whether the first and second client devices are both located in the same geographic location, wherein the determining comprises providing the first and second network addresses from the wired network and the mobile telephone network, respectively, to a geographic database and receiving in response information identifying the first geographic location of the first client device and the second geographic location of the second client device based upon the first and second network addresses, respectively, and if the second client device is located at the same geographic location as the first client device, the computer system granting the second client device access to the simultaneous second media stream via the mobile telephone network that is different from the wired network and otherwise denying the simultaneous second media stream via the mobile telephone network, wherein the access to the simultaneous second media stream is granted if the first and second geographic locations match even though the first network address and the second network address indicate that the first and second devices are operating on different networks.  The method of claim 1 differs from claim 19 herein in that initially verifying, by the computer system, a different device other than the mobile device that communicates with the computer system via a local area network using a second network address, wherein the local area network is different from the wireless network and wherein the first and second network addresses are different. 
Adimatyam shows 
initially verifying, by the computer system, a different device ([0014]; i.e. customer premise computer) other than the mobile device that communicates with the computer system via a local area network ([0016]; i.e. wireless IP based home network between computer and wireless router) using a second network address, (i.e. IP address of the access point/router) 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Patent No. 10320803 to incorporate the teachings of Adimatyam wherein initially verifying, by the computer system, a different device other than the mobile device that communicates with the computer system via a local area network using a second network address, wherein the local area network is different from the wireless network and wherein the first and second network addresses are different. Doing so provides a method in which to determine if there is the possibility of simultaneous streaming.  However, ‘803 in view of Adimatyam fails to show 
wherein the local area network is different from the wireless network and wherein the first and second network addresses are different;
Shrum shows
verifying, by the computer system, a different device (i.e. display device, such as television connected to a STB/primary device) other than the mobile device that communicates with the computer system via a local area network (i.e. The television/display is locally connected to the STB that then connects to the content management system via the internet.) using a second network address, (i.e. IP address of the STB) ([0037-0039]; [0018]; [0019]; [0020]; i.e. It is verified that the display device is connected via a primary device/STB.) wherein the local area network is different from the wireless network (Fig. 1, 115; [0018]; [0022]; i.e. direct connection of mobile device via wireless internet or cellular) and wherein the first and second network addresses are different; ([0018]; [0022]; i.e. The IP address of the STB and the address of the mobile device on the internet or cellular network are different.)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified ‘803 in view of Adimatyam to incorporate the teachings of Shrum wherein the local area network is different from the wireless network and wherein the first and second network addresses are different and wherein the request comprises the first network address that uniquely identifies the mobile device on the wireless network. Doing so provides that the devices may be on different networks.
However, ‘803 in view of Adimatyam in view of Shrum fails to show
comparing, by the computer system, the first geographic location of the mobile device received in the second response to the second geographic location of the different device received in the first response to determine if the mobile device and the different device are both located in a same home; and 
Heffez shows
comparing, by the computer system, the first geographic location (i.e. geographic location 141) of the mobile device ([0031]; i.e. mobile voice device) received in the second response ([0033]) to the second geographic location (i.e. geographic location 151) of the different device ([0028]; i.e. computer of internet user) received in the first response to determine if the mobile device and the different device are both located in a same home; and ([0038]; [0039]; [0041])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified ‘803 in view of Adimatyam in view of Shrum to incorporate the teachings of Heffez wherein comparing, by the computer system, the first geographic location of the mobile device received in the second response to the second geographic location of the different device received in the first response to determine if the mobile device and the different device are both located in a same home. Doing so provides a method to obtain geographic locations for comparison.


Instant Application 
Patent No. 10,320,803
Claim 1 (and similarly claim 10)
An automated process executed by a computer system to authorize access to a media program by a mobile device that is communicating from a geographic location via a wireless network, the method comprising: 





receiving a request from the mobile device at the computer system, wherein the request was transmitted by the mobile device on the wireless network and comprises a first network address that uniquely identifies the mobile device on the wireless network; 

verifying that a different device previously authorized by the computer system is currently receiving a media stream from the computer system, wherein the different device is communicating with the computer system via a local area network that is different from the wireless network using a second network address that is different from the first address, and wherein the media stream is received by the different device via the local area network; 

determining, by the computer system, if the mobile device and the different device are both located in a same home, wherein the determining comprises providing the first network address of the mobile device on the wireless network and the second network address of the different device on the local area network to a geographic database, and responsively receiving information identifying the first geographic location of the mobile device and a second geographic locations of the different device based upon the network address and the different address, respectively; wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device; and 

if the mobile device is determined, based upon the first and second geographic locations, to be located at the same home as the different device previously authorized by the computer system, the computer system granting the mobile device access to a simultaneous media stream via the wireless network that is different from the local area network, and otherwise denying the mobile device access to the media stream via the wireless network.
Claim 1 
A method executable by a computer system to authorize access to a simultaneous second media stream with a second client device that is a mobile device currently located at a second geographic location after a previously-approved media stream has already been established to a first client device that is different from the second client device at a first geographic location, the method comprising: 

receiving a request at the computer system to establish the simultaneous second media stream with the second client device via a mobile telephone network, wherein the request comprises a second network address of the second client device that uniquely identifies the second device on the mobile telephone network and wherein the request is received after the previously-approved media stream has been initiated with the first client device that is different from the second client device via a wired network that is different from the mobile telephone network, wherein the first client device has a first network address that uniquely identifies the first device on the wired network; determining, by the computer system, whether the first and second client devices are both located in the same geographic location, wherein the determining comprises providing the first and second network addresses from the wired network and the mobile telephone network, respectively, to a geographic database and receiving in response information identifying the first geographic location of the first client device and the second geographic location of the second client device based upon the first and second network addresses, respectively, and 

if the second client device is located at the same geographic location as the first client device, the computer system granting the second client device access to the simultaneous second media stream via the mobile telephone network that is different from the wired network and otherwise denying the simultaneous second media stream via the mobile telephone network, wherein the access to the simultaneous second media stream is granted if the first and second geographic locations match even though the first network address and the second network address indicate that the first and second devices are operating on different networks.
Claim 19
An automated process executed by a computer system to authorize access to a media program by a mobile device having a first network address for communicating via a wireless network from a first geographic location, the automated process comprising: 




initially verifying, by the computer system, a different device other than the mobile device that communicates with the computer system via a local area network using a second network address, wherein the local area network is different from the wireless network and wherein the first and second network addresses are different; 

submitting, by the computer system, a first query to a geographic database to receive a first response identifying a second geographic location of the different device based upon the second network address; 

receiving a request for the media program from the mobile device at the computer system, wherein the request is transmitted by the mobile device on the wireless network and wherein the request comprises the first network address that uniquely identifies the mobile device on the wireless network; 

submitting, by the computer system in response to receiving the request from the mobile device, a second query to the geographic database to receive a second response identifying the first geographic location of the different device based upon the first network address; 

comparing, by the computer system, the first geographic location of the mobile device received in the second response to the second geographic location of the different device received in the first response to determine if the mobile device and the different device are both located in a same home; and 

if the mobile device is determined, based upon the first and second geographic locations, to be located at the same home as the different device previously authorized by the computer system, the computer system granting 6the mobile device access to the media program via the wireless network that is different from the local area network, and otherwise denying the mobile device access to the media program.
Claim 1
A method executable by a computer system to authorize access to a simultaneous second media stream with a second client device that is a mobile device currently located at a second geographic location after a previously-approved media stream has already been established to a first client device that is different from the second client device at a first geographic location, the method comprising: 

receiving a request at the computer system to establish the simultaneous second media stream with the second client device via a mobile telephone network, wherein the request comprises a second network address of the second client device that uniquely identifies the second device on the mobile telephone network and wherein the request is received after the previously-approved media stream has been initiated with the first client device that is different from the second client device via a wired network that is different from the mobile telephone network, wherein the first client device has a first network address that uniquely identifies the first device on the wired network; 

determining, by the computer system, whether the first and second client devices are both located in the same geographic location, wherein the determining comprises providing the first and second network addresses from the wired network and the mobile telephone network, respectively, to a geographic database and receiving in response information identifying the first geographic location of the first client device and the second geographic location of the second client device based upon the first and second network addresses, respectively, and 










if the second client device is located at the same geographic location as the first client device, the computer system granting the second client device access to the simultaneous second media stream via the mobile telephone network that is different from the wired network and otherwise denying the simultaneous second media stream via the mobile telephone network, wherein the access to the simultaneous second media stream is granted if the first and second geographic locations match even though the first network address and the second network address indicate that the first and second devices are operating on different networks.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “wherein the media program is simultaneously delivered to both the media device and to the different device”. There appears to be no support for this limitation in the instant application specification. The instant application specification details that two user devices may request access to respective media streams. ([0027]) After a first user device requests and receives approval for a first stream, then it is determined whether to approve a request for a second stream based on geographic location or other mobility factors. ([0028]) The instant application specification does not detail that the streams are for the same media program. Further the instant application specification details that the purpose of the invention is to determine whether a user device is eligible to receive a media stream if the user is currently receiving a different media stream using a different device. ([0006])

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the first geographic location of the different device” in lines 19-20. In the preamble of claim 19 it is recited that the first geographic location is associated with the mobile device. It is unclear if the first geographic location is of the different device or the mobile device. For examination purposes, the examiner has interpreted this limitation as “the first geographic location of the mobile device”. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7, 10-12, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adimatyam et al. (U.S. Patent Publication 2012/0124612), hereinafter Adimatyam, in view of Shrum, JR. et al. (U.S. Patent Publication 2014/0026160), hereinafter Shrum, in view of Heffez (U.S. Patent Publication 2007/0208934).
Regarding claim 1, Adimatyam shows
An automated process executed by a computer system (Fig. 1, 180/150; i.e. An authorization manager/entitlement key server comprising a network interface, (Fig. 2, 260; [0024]) memory with instructions (Fig. 230), and a processor (Fig. 2, 220; [0024]) to perform the method/process.) to authorize access to a media program by a mobile device (Fig. 1, 126; i.e. portable device) that is communicating from a geographic location (Fig. 1, 120; i.e. customer premise) via a wireless network, the automated process comprising: ([0016]; [0041]; [0042]; [0043], lines 1-6)
receiving a request from the mobile device (i.e. portable device) at the computer system, (i.e. authorization manager/entitlement key server) wherein the request was transmitted by the mobile device on the wireless network (Fig. 1, 126/122/110; i.e. IP based home network connected through wireless router to wireless CDN network.) and comprises a first network address (i.e. IP address of the access point/router) 
verifying that a different device (Fig. 1, 129; [0014]; i.e. television) previously authorized by the computer system is currently receiving a media stream, ([0050]; [0062]; [0046]; i.e. When receiving the authorization request it will be determined/verified whether another device is concurrently streaming content.) wherein the different device is communicating with the computer system via a local area network that is different from the wireless network ([0016]; Fig. 1; i.e. The television may be connected to the STB via a wireless or wired LAN in the customer premise.)  and wherein the media stream is received by the different device via the local area network; (Fig. 1; [0016]; i.e. The television displays the media stream that is received from STB, thereby receiving the media stream via the local area network.)
determining, by the computer system, if the mobile device and the different device are both located in a same home, (Abstract, lines 3-8; [0048], lines 1-9; [0050]; [0062]) wherein the determining comprises  (i.e. IP address associated with user account) identifying the a first geographic location of the mobile device ([0043]; [0048]; [0044]; i.e. The IP address of the mobile device identifies that the mobile device is located in the allowed domain/customer premise.)  
if the mobile device is determined, based upon the first and second geographic locations, (i.e. The television accessing via the STB and the portable device accessing via the access point are located in the allowed domain/home.) to be located at the same home as the different device previously authorized by the computer system, the computer system granting the mobile device access to the media stream via the wireless network that is different from the local area network, and otherwise denying the mobile device access to the media stream via the wireless network. ([0048], lines 9-12; [0050]; [0062])
However, Adimatyam fails to show
wherein the request was transmitted by the mobile device on the wireless network and comprises a first network address that uniquely identifies the mobile device on the wireless network;
wherein the different device is communicating with the computer system via a local area network that is different from the wireless network using a second network address that is different from the first address,
Shrum shows
receiving a request from the mobile device (Fig. 1, 105a; i.e. mobile device) at the computer system, (Fig. 1, 110; i.e. content management device) wherein the request was transmitted by the mobile device on the wireless network (Fig. 1, 115; [0037], lines 13-23) and comprises a first network address (i.e. IP address) that uniquely identifies the mobile device on the wireless network; ([0032], lines 8-18; [0034], lines 8-13; i.e. The mobile device communicates to the content manager via the internet. The request will include network connectivity information such as the IP address of the mobile device.)
wherein the different device (i.e. display device, such as television connected to a STB/primary device) is communicating with the computer system via a local area network ([0037]; i.e. The television/display is locally connected to the STB that then connects to the content management system via the internet.) that is different from the wireless network using a second network address (i.e. IP address of the STB) that is different from the first address, ([0037-0039]; i.e. An internet protocol television STB will connect to the content management system via the internet. Thereby having an IP address for communication.)
Shrum and Adimatyam are considered analogous art because they involve subscriptions for delivering content to customer devices. Adimatyam shows that the devices may provide simultaneous media streams if they are located within the same customer premise even if they receive the streams via different networks. Shrum shows that the different network are associated with different device addresses. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam to incorporate the teachings of Shrum wherein the request was transmitted by the mobile device on the wireless network and comprises a first network address that uniquely identifies the mobile device on the wireless network and wherein the different device is communicating with the computer system via a local area network that is different from the wireless network using a second network address that is different from the first address. Doing so provides that the devices may be on different networks in the home.
However, Adimatyam in view of Shrum fails to show
wherein the determining comprises providing the first network address of the mobile device on the wireless network and the second network address of the different device on the local area network to a geographic database, and responsively receiving information identifying a first geographic location of the mobile device and a second geographic location of the different device based upon the network address and the different address, respectively, wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device
Heffez shows
determining, by the computer system, if the mobile device ([0028]; i.e. smart phone accessing a website) and the different device ([0029]; [0033]; i.e. non-mobile device/voice device) are both located in the same geographic location, ([0041]) wherein the determining comprises providing the first network address (i.e. IP address) of the mobile device on the wireless network ([0031]) and the second network address (i.e. IP address) of the different device on the local area network ([0033]; i.e. The non-mobile voice device would be connected to the cable modem or other available connection systems via a local area network.) to a geographic database, (i.e. tool containing database to provide location based on IP address) and responsively receiving information (i.e. geographic location 141 and geographic location 151) identifying a first geographic location (i.e. geographic location 151) of the mobile device and a second geographic location (i.e. geographic location 141) of the different device based upon the network address and the different address, respectively, ([0033]; [0038]; [0039]; [0044]; Fig. 1) wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request (i.e. a request/HTTP request for a website is received from the smart phone) from the mobile device; and ([0028]; [0038]; Fig. 1, step 100/step 150) 
Heffez and Adimatyam in view of Shrum are considered analogous art because they involve determining locations of devices. Adimatyam shows querying a user account server to determine if content may be streamed to a device located at a listed customer premise based on the IP address. Shrum shows collecting IP addresses of devices in order to determine if the devices are located in the subscription area. Heffez shows that IP addresses may be used to retrieve geographic locations of the devices. The geographic locations may then be compared to determine if the devices are located within the same area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum to incorporate the teachings of Heffez wherein the determining comprises providing the first network address of the mobile device on the wireless network and the second network address of the different device on the local area network to a geographic database, and responsively receiving information identifying the geographic locations of the mobile device and the different device based upon the network address and the different address, respectively, wherein the computer system provides the first network address of the mobile device to the geographic database in response to the computer system receiving the request from the mobile device. Doing so provides a method to obtain geographic locations for comparison.

Regarding claim 3, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 1 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The automated process of claim 1 wherein the different device is a stationary device (i.e. television) that is located within the same home.  (Adimatyam: Fig. 1, 129; [0014])

Regarding claim 4, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 3 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The automated process of claim 3 wherein the mobile device is a mobile telephone (i.e. smart phone) operated by the person who is located within the home. (Adimatyam: Fig. 1, 126; [0013])

Regarding claim 7, Adimatyam in view of Shrum shows all of the features with respect to claim 1 as outlined above. Adimatyam in view of Shrum further shows
The automated process of claim 1 wherein the mobile device is a mobile telephone (Adimatyam: Fig. 1, 126; [0014]; i.e. portable device and Shrum: Fig. 1, 105A; [0024]; i.e. mobile device) operated by the person who is located within the same home (i.e. subscription area/household) and the wireless network is a mobile telephone network. (i.e. internet) (Adimatyam: [0015] and Shrum: [0051]; [0023])

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 11, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 10 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The computer system of claim 10 further comprising an account database (i.e. data files) that comprises data (i.e. identifiers of customer devices) associated with each of a plurality of users, wherein the processor is further configured to query the account database to verify that the mobile device and the different client device are both associated with a same one of the plurality of users.  (Shrum: [0044])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam to incorporate the teachings of Shrum to determine whether the devices should be given access rights.

Regarding claim 12, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 10 as outlined above.  Adimatyam in view of Shrum in view of Heffez further shows
The computer system of claim 10 wherein the wireless network is a mobile telephone network. (i.e. internet) (Adimatyam: [0015] and Shrum: [0051])

Regarding claim 16, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.
 
Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.
 
 Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 19, Adimatyam shows
An automated process executed by a computer system (Fig. 1, 180/150; i.e. authorization manager/entitlement key server) to authorize access to a media program by a mobile device (Fig. 1, 126; i.e. portable device) having a first network address for communicating via a wireless network from a first geographic location, (Fig. 1, 120; i.e. customer premise) the automated process comprising: ([0016]; [0041]; [0042]; [0043], lines 1-6)
initially verifying, by the computer system, a different device ([0014]; i.e. customer premise computer) other than the mobile device that communicates with the computer system via a local area network ([0016]; i.e. wireless IP based home network between computer and wireless router) using a second network address, (i.e. IP address of the access point/router) 
submitting, by the computer system, a first query (i.e. request of account information from account server) to a geographic database (i.e. account server/subscriber’s account) to receive a first response (i.e. IP address associated with user’s account) identifying a second geographic location (i.e. allowed domain/customer premise) of the different device based upon the second network address; ([0043]; [0048]; [0044]; [0045]; i.e. The IP address of the laptop device identifies that the device is located in the allowed domain/customer premise.)
receiving a request for the media program from the mobile device (Fig. 1, 126; i.e. portable device) at the computer system, wherein the request is transmitted by the mobile device on the wireless network (Fig. 1, 126/122; [0016]; i.e. wireless IP based home network between portable device and wireless router) and wherein the request comprises the first network address (i.e. IP address of the access point/router) 
submitting, by the computer system in response to receiving the request from the mobile device, a second query (i.e. request of account information from account server) to the geographic database (i.e. account server/subscriber’s account) to receive a second response (i.e. IP address associated with user’s account) identifying the first geographic location (i.e. allowed domain/customer premise) of the different device based upon the first network address; ([0043]; [0048]; [0044]; [0045]; i.e. The IP address of the portable device identifies that the device is located in the allowed domain/customer premise.)
if the mobile device is determined, based upon the first and second geographic locations, to be located at the same home as the different device previously authorized by the computer system, the computer system granting 6the mobile device access to the media program via the wireless network  ([0048], lines 9-12; [0050]; [0062])
However, Adimatyam fails to show
wherein the local area network is different from the wireless network and wherein the first and second network addresses are different;
wherein the request comprises the first network address that uniquely identifies the mobile device on the wireless network;
Shrum shows
verifying, by the computer system, a different device (i.e. display device, such as television connected to a STB/primary device) other than the mobile device that communicates with the computer system via a local area network (i.e. The television/display is locally connected to the STB that then connects to the content management system via the internet.) using a second network address, (i.e. IP address of the STB) ([0037-0039]; [0018]; [0019]; [0020]; i.e. It is verified that the display device is connected via a primary device/STB.) wherein the local area network is different from the wireless network (Fig. 1, 115; [0018]; [0022]; i.e. direct connection of mobile device via wireless internet or cellular) and wherein the first and second network addresses are different; ([0018]; [0022]; i.e. The IP address of the STB and the address of the mobile device on the internet or cellular network are different.)
receiving a request for the media program from the mobile device (Fig. 1, 105a; i.e. mobile device) at the computer system, (Fig. 1, 110; i.e. content management device) wherein the request is transmitted by the mobile device on the wireless network (Fig. 1, 115; [0037], lines 10-23) and wherein the request comprises the first network address (i.e. IP address) that uniquely identifies the mobile device on the wireless network; ([0032], lines 8-18; [0034], lines 8-13; [0058]; i.e. The mobile device communicates to the content manager via the internet or cellular network. The request will include network connectivity information such as the IP address of the mobile device if on the internet.)
Shrum and Adimatyam are considered analogous art because they involve subscriptions for delivering content to customer devices. Adimatyam shows that the devices may provide simultaneous media streams if they are located within the same customer premise even if they receive the streams via different networks. Shrum shows that the different networks are associated with different device addresses. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam to incorporate the teachings of Shrum wherein the local area network is different from the wireless network and wherein the first and second network addresses are different and wherein the request comprises the first network address that uniquely identifies the mobile device on the wireless network. Doing so provides that the devices may be on different networks in the home.
However, Adimatyam in view of Shrum fails to show
comparing, by the computer system, the first geographic location of the mobile device received in the second response to the second geographic location of the different device received in the first response to determine if the mobile device and the different device are both located in a same home; and 
Heffez shows
comparing, by the computer system, the first geographic location (i.e. geographic location 141) of the mobile device ([0031]; i.e. mobile voice device) received in the second response ([0033]) to the second geographic location (i.e. geographic location 151) of the different device ([0028]; i.e. computer of internet user) received in the first response to determine if the mobile device and the different device are both located in a same home; and ([0038]; [0039]; [0041])
Heffez and Adimatyam in view of Shrum are considered analogous art because they involve determining locations of devices. Adimatyam shows querying a user account server to determine if content may be streamed to a device located at a listed customer premise based on the IP address. Shrum shows collecting IP addresses of devices in order to determine if the devices are located in the subscription area. Heffez shows that IP addresses may be used to retrieve geographic locations of the devices. The geographic locations may then be compared to determine if the devices are located within the same area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum to incorporate the teachings of Heffez wherein comparing, by the computer system, the first geographic location of the mobile device received in the second response to the second geographic location of the different device received in the first response to determine if the mobile device and the different device are both located in a same home. Doing so provides a method to obtain geographic locations for comparison.

Regarding claim 20, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 19 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The automated process of claim 19 wherein the media program is simultaneously delivered to both the media device and to the different device. (Adimatyam: [0062]; [0046]; i.e. Different devices may request to view the same programs.)

Regarding claim 21, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 19 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The automated process of claim 19 wherein the wireless network is a mobile telephone network. (Shrum: [0037]; i.e. cellular network or internet)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam to incorporate the teachings of Shrum wherein the wireless network is a mobile telephone network for the same reason as detailed above in claim 19.

Regarding claim 22, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 19 as outlined above. Adimatyam in view of Shrum in view of Heffez further shows
The automated process of claim 19 wherein the wireless network is a cellular network. (Shrum: [0027])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam to incorporate the teachings of Shrum wherein the wireless network is a cellular network for the same reason as detailed above in claim 19.

Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adimatyam in view of Shrum in view of Heffez as applied above, and further in view of Gilson (U.S. Patent Publication 2014/0169174).
Regarding claim 8, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 7 as outlined above. However, Adimatyam in view of Shrum in view of Heffez fails to show 
The automated process of claim 7 wherein the local area network (Adimatyam: [0016]; Fig. 1; i.e. The television may be connected to the STB via a wireless or wired LAN in the customer premise.)
Gilson shows
wherein the local area network is an IEEE 802.11 network that couples the different device (Fig. 1, 103; i.e. computing device/television) to a router (Fig. 1, 102) ([0017-0019])
Gilson and Adimatyam in view of Shrum in view of Heffez are considered analogous art because they involve network connections between LANs and the internet.  Shrum shows that primary devices recognized as being located in customer premise may include a gateway device. (Shrum: [0018], lines 1-13) He further shows that a primary device may be an Internet Protocol Television STB connected to a television in a local area network.  (Shrum: [0038])  Gilson shows that such a local area network that connects a television to the internet may be a wireless IEEE 802.11 network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum in view of Heffez to incorporate the teachings of Gilson wherein the local area network is an IEEE 802.11 network that couples the different device to a router. Doing so provides a type of network that may connect the television to the internet.  

Regarding claim 13, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 12 as outlined above. However, Adimatyam in view of Shrum in view of Heffez fails to show
The computer system of claim 12 wherein the local area network is an IEEE 802.11 network that couples the different device to a router.
Gilson shows
wherein the local area network is an IEEE 802.11 network that couples the different device (Fig. 1, 103; i.e. computing device/television) to a router (Fig. 1, 102) ([0017-0019])
Gilson and Adimatyam in view of Shrum in view of Heffez are considered analogous art because they involve network connections between LANs and the internet.  Shrum shows that primary devices recognized as being located in customer premise may include a gateway device. (Shrum: [0018], lines 1-13) He further shows that a primary device may be an Internet Protocol Television STB connected to a television in a local area network.  (Shrum: [0038])  Gilson shows that such a local area network that connects a television to the internet may be a wireless IEEE 802.11 network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum in view of Heffez to incorporate the teachings of Gilson wherein the local area network is an IEEE 802.11 network that couples the different device to a router. Doing so provides a type of network that may connect the television to the internet.  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adimatyam in view of Shrum in view of Heffez as applied to above, and further in view of Fink et al. (U.S. Patent Publication 2002/0024950), hereinafter Fink.
Regarding claim 9, Adimatyam in view of Shrum shows all of the features with respect to claim 7 as outlined above. However, Adimatyam in view of Shrum fails to show
The automated process of claim 7 wherein the local area network is an IEEE 802.4 network that couples the different device to a router. 
 Fink shows
wherein the local area network is an IEEE 802.4 network (Fig. 1, 120; i.e. Ethernet) that couples the different device (Fig. 1, 110) to a router. (Fig. 1, 140) (Fig. 1, [0004]; [0054])
Fink and Adimatyam in view of Shrum in view of Heffez are considered analogous art because they involve network connections between LANs and the internet.  Shrum shows that primary devices recognized as being located in customer premise may include a gateway device. (Shrum: [0018], lines 1-13) Shrum further shows that a primary device may be an Internet Protocol Television STB connected to a television in a local area network.  (Shrum: [0038])  Fink shows that such a local area network that connects a device to the internet may be an IEEE 802.4 Ethernet network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum to incorporate the teachings of Fink wherein the local area network is an IEEE 802.4 network that couples the different device to a router. Doing so provides a type of network that may connect the television to the internet.  

Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adimatyam in view of Shrum in view of Heffez as applied above, and further in view of Mildh et al. (U.S. Patent Publication 2012/0258740), hereinafter Mildh.
Regarding claim 2, Adimatyam in view of Shrum in view of Heffez shows all of the features with respect to claim 1 as outlined above. However, Adimatyam in view of Shrum in view of Heffez fails to show
The automated process of claim 1 wherein the simultaneous media stream is authorized if the first and second geographic locations of the mobile and different devices are determined based upon data from the geolocation database to be within a threshold distance of each other. 
Mildh shows
wherein the simultaneous media stream is authorized if the first and second geographic locations of the mobile and different devices are determined based upon data from the geolocation database to be within a threshold distance of each other. (Mildh: [0073], lines 9-12; [0070])
Mildh and Adimatyam in view of Shrum are considered analogous art because they involve providing simultaneous video services. Adimatyam in view of Shrum shows allowing concurrent video streaming to multiple devices located within a common customer premise wherein the location of the devices are determined by their network addresses. Mildh shows that the devices may be allowed concurrent streaming if they are located within a threshold difference of each other. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Adimatyam in view of Shrum in view of Heffez to incorporate the teachings of Mildh wherein the media stream is authorized if the geographic locations of the mobile and different devices are determined based upon data from the geolocation database to be within a threshold distance of each other. Doing so provides that the devices may be located anywhere, not just within the customer premise, to receive the simultaneous streaming.

Regarding claim 15, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451